Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Shareholder meeting On March 31, 2008, the Annual Meeting of the Fund was held to elect two Trustees. Proxies covering 22,187,020 common and preferred shares of beneficial interest were voted at the meeting. The common shareholders elected the following Trustees to serve until their respective successors are duly elected and qualified, with the votes tabulated as follows: WITHHELD FOR AUTHORITY James F. Carlin 15,201,943 466,448 William H. Cunningham 15,202,541 465,850 The proposal to eliminate the funds concentration policy with respect to securities issued by financial services corporations was voted as follows: FOR 19,290,723 AGAINST 1,060,293 ABSTAIN 1,836,004 The proposal to modify the Funds concentration policy with respect to investing in the utilities sector by permitting the Fund to invest in both U.S. and foreign utilities corporations, rather than only U.S. utilities corporations (as required by the current policy) was voted as follows: FOR 19,443,690 AGAINST 1,043,429 ABSTAIN 1,699,899
